Title: From George Washington to Edward Carrington, 9 October 1795
From: Washington, George
To: Carrington, Edward


          
            (Private & confidential)
            Dear Sir,
            Mount Vernon 9th Oct. 1795
          
          Your letter of the 2d instant came duly to hand, and I shall wait the result of the proposed enquiry, respecting Colo. Innes, which I wish might be soon.
          The compliance with one request oftentimes begets another, and that is the case at present. You know, full well, that the office of State is vacant; but you may not know that I find difficulty in filling it. In the appointments to the great offices of the government, my aim has been to combine geographical situations, and sometimes other considerations, with abilities; and fitness of known characters. In pursuance of this system, I have tried to bring Judge Patterson Mr Johnson (of Maryland) & Charles Cotesworth Pinckney of So. Carolina into this office. All have declined; the latter by the Post of Wednesday. I would have made an offer of it to Mr Henry in the first instance, but two reasons were opposed to it; 1st ignorance of his political sentiments (for I should consider it as an act of governmental Suicide, to bring a man into so high an office who was unfriendly to the Constitution and laws which are to be his guide) and 2d, because I had no idea he would accept the office; until General (late Govr) Lee, gave some reasons which have induced me (in a degree) to draw a different conclusion; assuring me at the sametime that he believed Mr Henry’s Sentiments relative to the Constitution were changed; and that his opinion of the government was friendly.
          Of these matters however (so important in their nature) I wish to learn the opinion of others; and of whom can I enquire more likely to know, than yourself?
          Let me then come to the point. If in the judgment of yourself & Genl Marshall Colo. Innes is a fit character for Attorney Genl of the U. States; will accept the Office; and enter upon the duties of it without delay; no application is to be made to Mr Henry, be his sentiments what they may. If on the contrary, that event does not take place, I impose upon you the task, and pray you to have the goodness to forward the enclosed letter to him by Express (the cost of which I will pay) provided you accord in sentiment with Genl Lee with respect to the political opinions

of that Gentleman; and have reason to believe he has expressed no opinion adverse to the treaty with Great Britain, & disposed to give active opposition to the adoption of ⟨it⟩—for that would place both him & me in embarrassed situations.
          From the instances which have fallen within your own knowledge, you can form some idea of the difficulties I experience in finding out, and prevailing on characters to fill offices of importance. In the case before us, I am sensible I am imposing a delicate task upon you, but from the peculiar circumstances thereof, it is, in some measure, a necessary one; and having a high opinion of General Marshalls honor, prudence & judgment, I consent to your consulting him on this occasion, as you did in the case of Colo. Innes.
          I have, I must confess, but little expectation that Mr Henry will accept the offer, if it gets to him; and therefore I must look forward to the consequence of his refusal; let me ask therefore if another trial should be made, and a refusal ensue; and ultimately, it should be found eligable to remove the present Secretary of War to the Office of State (if it should be agreeable to himself) would you fill his place as Secretary of War?
          You will, my dear Sir, perceive that the whole of this letter is perfectly confidential—written perhaps with more frankness than prudence, but I rely on your goodness and discretion to appreciate my motives. My letter to Mr Henry is left open for your perusal, that the whole matter may be before you. If it should go forward Seal it, if not return it to, Dear Sir Your friend and Hble Servant
          
            Go: Washington
          
          
            P.S. On Monday I leave this for Phila.
          
        